DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Yamada et al. [US 6081614 A, hereafter Yamada].
As per Claims 1 and 12, Yamada teaches an exposure method of exposing a substrate 4 while moving an original and the substrate in a scanning direction 5a (See fig. 1), the method comprising: 
performing a first step of obtaining, for each of a plurality of different height positions, a first measurement value of the height position of each of a plurality of measurement points on the substrate by causing a light beam to obliquely enter each of the plurality of measurement points on the substrate while moving the substrate in the scanning direction with the substrate positioned at each of the plurality of different height positions (Column 2 line 66 – Column 3 line 3); 
performing a second step of specifying, based on the first measurement value of each measurement point at each of the plurality of height positions obtained in the first step, a position of a concave-convex portion present in the substrate by obtaining a surface shape of the substrate (Column 10 lines 13-48); and 
performing a third step of driving the substrate, based on the position of the concave- convex portion specified in the second step and a second measurement value of the height position of each measurement point obtained by causing the light beam to obliquely enter each of the plurality of measurement points while moving the substrate in the scanning direction, so that the position in the height direction of the substrate will be a target position, when exposing the substrate (See fig. 8, Column 10 lines 49-66).
As per Claim 2, Yamada teaches the method according to claim 1, further comprising: performing a fourth step of obtaining, based on the first measurement value 
wherein in the third step, one of the second measurement value and the target position is corrected by using, among the offset values, an offset value that corresponds to the height position of the substrate when the second measurement value is obtained (Column 10 lines 13-48).
As per Claim 3, Yamada teaches the method according to claim 2, wherein in the fourth step, a difference between each of the plurality of different height positions and the first measurement value of each measurement point at each of the plurality of different height positions is obtained as the offset value (Column 10 lines 13-48).
As per Claim 4, Yamada teaches the method according to claim 2, wherein in the third step, the substrate is driven, based on a difference between the second measurement value of each measurement point and the offset value of each measurement point corresponding to the height position of the substrate at the obtainment of the second measurement value, so that the height position of the substrate will be the target position (Column 10 lines 13-48).
As per Claim 5, Yamada teaches the method according to claim 2, wherein in the third step, a difference between the target position and each measurement point corresponding to the height position of the substrate at the obtainment of the second measurement value is set as a new target position, and the substrate is driven so that 
As per Claim 6, Yamada teaches the method according to claim 1, wherein in the third step, the second measurement value of each measurement point is obtained before each of the plurality of measurement points reaches an exposure position, and the substrate is driven so that the height position of the substrate is set to the target position until each measurement point reaches the exposure position (Column 10 lines 13-48).
As per Claim 7, Yamada teaches the method according to claim 1, wherein in a case in which a plurality of substrates are to be exposed, 
the first step, the second step, and the third step are performed for a first substrate among the plurality of substrates, and 
the third step is performed for substrates other than the first substrate among the plurality of substrates by using the height position of the concave-convex portion specified in the second step performed for the first substrate (Column 11 lines 15-23).
As per Claims 8 and 11, Yamada teaches an exposure apparatus that exposes a substrate 4 while moving an original and the substrate in a scanning direction 5a (See fig. 1), comprising: 
a measurement unit (10-19) configured to cause a light beam obliquely enter each of a plurality of measurement points on the substrate and obtain a measurement value of a height position of the substrate of each measurement point; and 
a control unit 

specifies, based on the first measurement value of each measurement point at each of the obtained plurality of height positions, a position of a concave-convex portion present in the substrate by obtaining a surface shape of the substrate, and 
drives the substrate, based on the specified position of the concave-convex portion and a second measurement value of the height position of each measurement point obtained by causing the measurement unit to measure the plurality of measurement points while moving the substrate in the scanning direction, so that the height position of the substrate will be a target position, when exposing the substrate (See fig. 8, Column 10 lines 13-66).
As per Claim 9, Yamada teaches the apparatus according to claim 8, wherein the control unit obtains, based on the first measurement value for each of the plurality of different height positions, an offset value of each measurement point for correcting a measurement error that occurs in the second height measurement value due to the position of the concave-convex portion, and 
corrects one of the second height measurement value and the target position by using, among the offset values, an offset value that corresponds to the height position of 
As per Claim 10, Yamada teaches the apparatus according to claim 9, wherein the measurement unit includes a plurality of sensors configured to detect light beams reflected by the plurality of measurement points, and the offset value is obtained for each of the plurality of sensors (Column 6 lines 25-45).

Response to Arguments
Applicant's arguments filed February 28, 2021 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that the prior art to Yamada, does not teach or suggest performing a first step of obtaining, for each of a plurality of different height positions, a first measurement value of the height position of each of a plurality of measurement points on the substrate by causing a light beam to obliquely enter each of the plurality of measurement points on the substrate while moving the substrate in the scanning direction with the substrate positioned at each of the plurality of different height positions, as required by amended Claim 1.
The Examiner respectfully disagrees. Yamada, for example in Column 10 lines 13-48, teaches “with a repetition of wafer treatments, the shape of the whole wafer surface will be deformed into a concaved shape or a convexed shape such as illustrated in FIGS. 8A and 8B. If an oblique light projection type detection optical system is used for such a generally deformed wafer, executing the focus measurement while holding the wafer level fixed as shown in FIG. 8A will cause a lateral shift of the incidence This results in a misreading of the position, different from the pattern, which is inherently to be observed in the vicinity of the exposure image plane. In consideration of this, as shown in FIG. 8B, at respective measurement positions, the position of the Z stage is corrected and shifted toward the image plane.” Yamada, Column 4 lines 1-20, further disclosed that the measurement is conducted at a plural points. Therefore, Applicant’s argument on this point is not persuasive. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach other prior art apparatus/method of a height sensor (LS), a substrate positioning subsystem, and a controller configured for causing the height sensor to measure the height (h) of the substrate surface at locations across the substrate that may anticipate or obviate the claims of the applicant's invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882